 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 790 
In the House of Representatives, U. S.,

October 28, 2009
 
RESOLUTION 
Supporting the goals and ideals of a national day of remembrance on October 30, 2009, for American nuclear weapons program workers and uranium miners, millers, and haulers. 
 
 
Whereas hundreds of thousands of men and women have served this Nation in building its nuclear defense since World War II;  
Whereas these dedicated American workers paid a high price for their service and have developed disabling or fatal illnesses as a result of exposure to beryllium, ionizing radiation, toxic substances, and other hazards that are unique to the production and testing of nuclear weapons;  
Whereas these workers were put at individual risk without their knowledge and consent in order to develop a nuclear weapons program;  
Whereas these patriotic men and women deserve to be recognized for their contribution, service, and sacrifice towards the defense of our great Nation; and  
Whereas, on May 20, 2009, the Senate passed S. Res. 151, designating a national day of remembrance on October 30, 2009, for nuclear weapons program workers: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of a national day of remembrance for American nuclear weapons program workers and uranium miners, millers, and haulers; and  
(2)encourages the people of the United States to support and participate in appropriate ceremonies, programs, and other activities to recognize a national day of remembrance for past and present workers in America's nuclear weapons program.  
 
Lorraine C. Miller,Clerk.
